DETAILED ACTION

Allowable Subject Matter
Claims 9 - 11, 21 - 26, and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to teach or reasonably suggest the required combination of features, particularly with respect to ‘placing the medical instrument into a disconnected state in which the mating connector is disconnected from the connector and the medical instrument is coupled to the processor, wherein the act of placing the medical instrument into the disconnected state results in the one or more position sensors being communicatively isolated from the processor.’ For example, with reference to Clopp (US 2017/0119473, of record), Clopp’s mating connector (coupling unit 132, [0058] and fig. 3) provides communication between the position sensors and the processor (“wired coupling between coupling unit (132) and console (116),” [0058]), such that disconnection of the mating connector would result in the medical instrument being uncoupled from the processor, in contrast to the requirements of claim 9. Similarly, with reference to Groene et al. (US 2017/0143366, of record), disconnection of Groene’s mating connector (adaptor 114, [0025] and fig. 2; [0031]; adaptor assembly 504, [0033] - [0036] and figs. 5 - 7) would result in the medical instrument being uncoupled from the processor, in contrast to the requirements of claim 9.
Regarding claim 26, the prior art fails to teach or reasonably suggest the required combination of features, particularly with respect to the proximal cable being “in  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793